Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142875                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142875
                                                                    COA: 295497
                                                                    Ottawa CC: 09-033711-FH
  BENJAMIN CURTIS WALBURG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 10, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Kolanek (Docket Nos. 142695, 142712) and People v King (Docket No.
  142850), are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.

         We invite Scholten Fant, P.C. (Bradford W. Springer) to file a brief amicus curiae
  in Kolanek.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
           y0615                                                               Clerk